Citation Nr: 1637335	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  11-05 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected disabilities.

2.  Entitlement to service connection for a left foot disorder, to include as secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BO0ARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty for training from January 1973 to July 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In May 2014 and May 2015, the Board remanded the issues of entitlement to service connection for left knee and left foot disorders for further development.
 
In November 2015, the Board denied the Veteran's claim of entitlement to service connection for a left foot disorder.  At that time, the Board remanded the issue of entitlement to service connection for a left knee disorder for additional development and it now returns for further appellate review.

The Veteran appealed the Board's denial of service connection for a left foot disorder to the United States Court of Appeals for Veterans Claims (Court) which, in July 2016, on the basis of a Joint Motion for Remand (Joint Motion), vacated the denial and remanded the matter to the Board for further action.

The Board notes that, in a May 2016 rating decision, the RO granted service connection for low back pain with spasms with an initial 20 percent rating and right lower extremity radiculopathy with an initial 10 percent rating, effective February 10, 2009.  Thereafter, the Veteran entered a notice of disagreement as to the assigned disability rating and effective date for the award of service connection for both disabilities later in May 2016.  Additionally, in a July 2016 rating decision, the RO determined that new and material evidence had not been received in order to reopen a previously denied claim of entitlement to service connection for posttraumatic stress disorder.  Thereafter, the Veteran entered a notice of disagreement as to such denial later in July 2016.  Although a statement of the case has not yet been issued as to the foregoing issues, according to the Veterans Appeals Control and Locator System, the claims are still being developed by the Agency of Original Jurisdiction (AOJ).  As a result, the Board declines jurisdiction over such issues until such time as an appeal to the Board is perfected.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.
 
The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran contends that current left knee and foot disorders are due to his service-connected right ankle disorder, low back pain with spasms, and right lower extremity radiculopathy.  Specifically, the Veteran contends that his service-connected disabilities caused him to fall, which in turn, caused or aggravated his current left knee and foot disorders.  See, e.g., claim (February 2009).

Left Foot Disorder

In the Joint Motion, the parties agreed that the Board's November 2015 decision denying service connection for a left foot disorder, to include as secondary to service-connected disabilities, should be vacated and remanded.  First, the parties found that the Board failed to address a June 2015 VA medical opinion that the left foot fracture occurred due to loss of balance, with contributing multiple factors of chronic back pain, right lower extremity pain, and diabetic neuropathic pain.  The parties further explained that this opinion suggests a relationship between Veteran's current left foot disorder and his service-connected back and right lower extremity disabilities.  Second, the parties found that aforementioned portion of the June 2015 VA examiner's opinion is internally inconsistent with its conclusion that the left foot disorder was not caused by the service-connected conditions.  Therefore, the Board finds that a remand is needed to obtain a medical opinion to specifically address whether the Veteran's service-connected disabilities caused or aggravated his left foot disorder.

Left Knee Disorder

In May 2014, the Board found that a VA examination was needed to determine the nature and etiology of the Veteran's claimed left knee disorder.  Thereafter, in November 2014, a VA examiner indicated that the Veteran does not have, and has never had, a left knee disability.

In May 2015, the Board found further medical development was needed because the November 2014 VA examination report was based on the inaccurate factual predicate that the Veteran did not have a left knee disability at any point in time.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  Specifically, the Board noted that VA treatment providers diagnosed right knee arthralgia on January 21, 2009, and degenerative joint disease on July 5, 2012.  See VA treatment record (May 15, 2012) (showing that the Veteran's treating physician's assistant referred him to kinesiotherapy for degenerative joint disease of the knees).

In June 2015, a VA examiner found that the Veteran did not have left knee arthralgia or degenerative joint disease and instead diagnosed left knee strain.  He then opined that the current left knee strain was not caused by the service-connected right ankle disorder, low back pain with spasms, and right lower extremity radiculopathy.

In November 2015, the Board found that further medical development was needed because the June 2015 VA examiner did not specifically address the other diagnoses made during the appeal period or indicate whether such diagnoses were made in error or are in remission.  Romanowsky, v. Shinseki, 26 Vet. App. 303 (2013); Stegall v. West, 11 Vet. App. 268, 271 (1998).

In December 2015, a VA examiner opined that arthralgia, which means pain, is a symptom, not a diagnosis or disability.  The examiner also noted that x-rays in June 2015 show that the left knee was normal and that there was no arthritis.  The examiner stated there are no prior left knee x-rays; that arthritis must be diagnosed by x-ray; and that arthritis is not likely to have resolved.  Consequently, the Board finds that the December 2015 VA examiner adequately addressed the Board's inquiries in regard to the presence of a left knee disability of arthralgia and/or arthritis.

The examiner further opined that the Veteran's left knee disorder is not likely caused by his service-connected disabilities.  The rationale was that "an ankle condition won't cause DJD [degenerative joint disease] of the knee (which, as answered above, he does not have DJD of the knee anyways); a back condition won't cause DJD of the knee; [and] a back nerve condition (radiculopathy) won't cause DJD of the knee; there is no nexus.  Perhaps another condition can cause abnormal forces on a knee and cause knee pain (arthralgia = pain in the joint) but [the November 2015 VA examiner] is clear in her [] note that the knee strain diagnosis occurred in 2015 and she says nothing about being related to any other condition; she is clear on that point and if the knee condition(s) were related to another cause from another condition she would have plainly stated such (but she did not)."

Here, the Board finds that further medical development is needed in that, while the examiner opined that the Veteran's service-connected disabilities did not directly cause the left knee disorder, he failed to fully address whether the Veteran's current left knee disorder is proximately due to or the result of the service-connected back, ankle, and radiculopathy disorders.  Specifically, the examiner failed to address the Veteran's assertion that his service-connected right ankle disorder, low back pain with spasms, and right lower extremity radiculopathy caused him to fall in August 2008 and that the fall caused or aggravated the current left knee condition.  Therefore, remand is needed to obtain a medical opinion to clarify the nature and etiology of any current left knee disorder, to include whether such is proximately due to or the result of a service-connected disability.  Similarly, the examiner did not address the aggravation prong of the Board's inquiries and, therefore, should be done in an addendum opinion.

Finally, while on remand, the Veteran should be given an opportunity to identify any records relevant to the claims on appeal that have not been obtained.  Thereafter, all identified records, to include updated VA treatment records dated from June 2016 to present, should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claims on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records, to include updated VA treatment records from June 2016 to the present, should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. § 3.159(e).

2.  Forward the record and a copy of this Remand to an appropriate medical professional.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.  Based on this review, the examiner is to address each of the following:

(A)  The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's diagnosed closed left foot fracture and left knee strain are proximately due to or the result of, or aggravated by a service-connected disability.  The examiner is to address whether the service-connected disabilities caused a fall (e.g., the August 2008 fall) that caused or aggravated any current left foot or knee disorder.  In answering this question, address the June 2015 medical opinion that the left foot fracture occurred due to loss of balance, with contributing multiple factors of chronic back pain, right lower extremity pain, and diabetic neuropathic pain.

The term "aggravation" means any increase in severity of a nonservice-connected disease or illness that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

The examiner's report must include a complete rationale for all opinions expressed.

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If either claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

